Citation Nr: 0621657	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-18 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision in which the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) found that a claim for service 
connection for a psychiatric disorder had not been reopened, 
and from a March 2005 rating decision, in which the RO denied 
a claim for service connection for pes planus.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Pes planus that was shown on entrance into service is not 
shown to have increased in severity therein.

2.  By rating decision dated in December 1983, the RO denied 
service connection for a psychiatric disorder.  The veteran 
was notified of this decision and of his right to appeal, but 
did not file a timely appeal.

3.  Evidence associated with the veteran's claims file 
subsequent to December 1983 is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  Pre-existing pes planus was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005).

2.  The RO's December 1983 decision, wherein service 
connection for a psychiatric disorder was denied, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2005).

3.  The evidence received since the December 1983 rating 
decision is new and material, and serves to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In an October 2004 letter, VA informed the veteran of what 
evidence was required to substantiate a claim for service 
connection, with particular attention as to his claim for 
service connection for pes planus, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the VA.  In addition, with regard to his 
request to reopen his claim for service connection for a 
psychiatric disorder, in light of the favorable determination 
herein reopening the claim, further development with regard 
to VA's duties to notify and assist would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  The October 2004 letter 
was issued prior to the March 2005 initial rating action in 
which the veteran's claim for service connection for pes 
planus was denied, and there is therefore no prejudicial 
timing defect under Pelegrini.    

The Board notes that information with regard to the 
assignment of a disability rating or an effective date, in 
the event of an award of benefits, was not addressed in any 
communication that was sent to the appellant during the 
course of this appeal.  Such failure to do so is not 
prejudicial to the appellant, inasmuch as no compensation is 
awarded herein.  As such, any deficiency in notice with 
regard to the assignment of a disability rating or an 
effective date is rendered moot.  Mayfield, supra.

Duty to assist

With regard to the veteran's claim for service connection for 
pes planus, VA medical records have been associated with the 
veteran's claims file.  In addition, while the National 
Personnel Records Center has indicated that the veteran's 
service medical records were destroyed in the July 1973 fire 
at that facility, it must be noted that service medical 
records, to include the reports of entrance and separation 
medical examinations and the reports of medical treatment, 
have been made available.  The veteran was offered, and 
declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection for pes planus

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service. 38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In the instant case, the medical evidence clearly 
demonstrates that pes planus was manifested at the time of 
the veteran's entrance into active service.  The report of 
the veteran's service entrance medical examination, dated in 
November 1945, indicates findings of second degree pes 
planus.  

It must now be determined whether the preexisting pes planus 
was aggravated by service.  VA must now show by clear and 
unmistakable evidence that the veteran's preexisting 
disability was not aggravated by his service.  Such evidence, 
or rather the lack of such evidence, clearly and unmistakably 
demonstrates that it was not.  His service medical records do 
not reflect that he was accorded treatment for foot problems 
while in service, and the report of his service separation 
medical examination indicates that there were no 
musculoskeletal defects.  

Moreover, the post-service medical evidence is devoid of any 
finding of, or treatment for, pes planus.  The report of a 
September 1983 VA general medical examination does not show 
that pes planus, or any other foot problem, was identified at 
that time.  A November 1999 VA treatment record shows 
complaints of left foot pain, and an impression of acute 
gouty attack, while a July 2003 VA treatment record indicates 
that complaints of right foot pain were considered to be the 
possible product of deep vein thrombosis, cellulitis or a 
fracture.  The medical records, however, do not show that any 
complaints of foot problems were found to be manifestations 
of pes planus, or that pes planus was otherwise identified.

In brief, the medical evidence shows the presence of pes 
planus on service entrance, accordingly raising the question 
of inservice aggravation, but does not show the presence of 
pes planus either during service or thereafter, thereby 
demonstrating that there was no such aggravation.  The Board 
must therefore conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection for pes planus.



New and material evidence to reopen a claim of service 
connection for a psychiatric disorder

The veteran's claim for service connection for a psychiatric 
disorder, characterized at the time as a nervous disorder, 
was denied by the RO in December 1983, a decision from which 
he did not appeal.  Pursuant to 38 U.S.C.A. § 7105(c), a 
final decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is found at 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and review 
the former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); Barnett v. Brown, supra.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The veteran submitted 
his request to reopen his claim prior to August 29, 2001; the 
regulation applicable at the time that pertained to new and 
material requirements stipulated that new evidence meant 
evidence not previously submitted to agency decisionmakers 
and which pertained directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect prior to August 29, 2001).  VA is required to review 
for its newness and materiality only the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should be 
reopened and re-adjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

Under the criteria in effect prior to August 29, 2001, new 
evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The evidence of record in December 1983, when the RO denied 
the veteran's initial claim of service connection for a 
nervous disorder, consisted primarily of the veteran's 
service medical records, along with the report of a September 
1983 VA medical examination.  The RO, in denying this claim, 
specifically noted that, while the VA examination indicated a 
diagnosis of bipolar disorder, there was no evidence of any 
treatment or findings of a nervous condition in service.  

The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated in March 
1984.  He did not indicate disagreement with that decision 
within one year from the date of that letter, and the RO's 
December 1983 decision is accordingly final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).

The evidence associated with the veteran's claims file since 
December 1983 includes court documents compiled pursuant to 
legal action taken against the veteran in 1966, to include 
the record of a restraining order taken out by the veteran's 
then-spouse, and allegations that the veteran was mentally 
ill.  

This evidence is new, in that it presents information - that 
the veteran had been thought mentally ill in 1966, to the 
extent that his then-spouse sought and obtained a restraining 
order against him - that had not previously been known.  As 
such, it is material, in that it presents a more complete 
picture of the veteran's disability, and accordingly serves 
to reopen the veteran's claim for service connection for a 
psychiatric disorder.  See Hodge, supra.  To that extent, and 
to that extent only, the veteran's appeal to reopen a claim 
for service connection for a psychiatric disorder is granted.


ORDER

Service connection for pes planus is denied.

New and material evidence has been received, and the 
veteran's appeal to reopen the claim for service connection 
for a psychiatric disability is granted, to that extent.


REMAND

As indicated above, the Board has determined that the 
veteran's claim of entitlement to service connection for a 
psychiatric disability has been reopened.  It is now 
incumbent upon the RO to review the complete evidentiary 
record, and to undertaken any additional development of the 
evidence if necessary.

Accordingly, the case is REMANDED for the following action:

Following any additional development of 
the evidence deemed necessary, the RO is 
to review all of the evidence of record, 
to include that of record as of December 
1983, and determine whether service 
connection for a psychiatric disorder can 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time within 
which to respond thereto.  The case should 
then be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


